Case 2:20-cv-11064-FMO-MRW Document 26-7 Filed 01/22/21 Page 1 of 3 Page ID #:205




                  EXHIBIT B­2

    REDACTED VERSION OF DOCUMENT
    PROPOSED TO BE FILED UNDER SEAL




                                     Ex. B-2

                                       9
Case 2:20-cv-11064-FMO-MRW Document 26-7 Filed 01/22/21 Page 2 of 3 Page ID #:206




Document title:                                         • Instagram photos and videos

Capture URL:

Captured site IP:                31.13.66.174

Page loaded at (UTC):            Wed, 13 Jan 2021 22:32:58 GMT

Capture timestamp (UTC):         Wed, 13 Jan 2021 22:33:14 GMT

Capture tool:                    v7.5.2

Collection server IP:            54.175.14.236

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      2

Capture ID:                      42a21b39-eb43-42b7-93c7-a0182431cbbc

User:                            zs-pschmidt




                        PDF REFERENCE #:           iWsjp23Papz8dw4jsWqp1V
                                                 Ex. B-2

                                                   10
            Case 2:20-cv-11064-FMO-MRW Document 26-7 Filed 01/22/21 Page 3 of 3 Page ID #:207




Document title:                    • Instagram photos and videos   Ex. B-2
Capture URL:
Capture timestamp (UTC): Wed, 13 Jan 2021 22:33:14 GMT
                                                                    11                          Page 1 of 1
